Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28th, 2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, 1-6, and 8-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine comprising:
a display; and
an electronic controller coupled to a display, the electronic controller being configured to display a first game on the display including one or more configurations of game symbols, one or more of the configurations of game symbols being associated with a winning game outcome, the winning game outcome being associated with a value award payable to a player; 
the electronic controller being further configured to: 
randomly determine whether to display a trigger symbol, there being a plurality of different types of trigger symbols; 
trigger a second game in response to the appearance of one or more trigger symbols, wherein the second game comprises a plurality of levels, each level being associated with one of the types of trigger symbols and the plurality of levels comprising a hierarchy of levels; 
display the second game at the level associated with the type of trigger symbol that triggers the second game;
randomly determine whether to display during the second game a trigger symbol of a different type than the type of trigger symbol that triggers the second game;
display the second game at the level associated with the different type of trigger symbol that is displayed during the second game; and 
display a multiplier in multiplier meter, wherein the multiplier changes at least when the second game is displayed at the level associated with the different type of trigger symbol.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including fundamental economic principles or practices and managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules and general book keeping.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a display, an electronic controller, and a value transfer mechanism comprising at least one of  a coin acceptor, a bill acceptor, and a ticket reader, it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as arcade machines, vending machines, automated teller machines, slot machines, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a display, an electronic controller, and a value transfer mechanism amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0001], [0004], [0005], [0056], [0057], [0104]-[0106], [0145], [0146]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.

  The remaining presented claims 2-6, and 8-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed December 28th, 2020 have been fully considered but they are not persuasive. 
Commencing on page 7 of the Applicant’s above dated remarks, the applicant presents that the claimed invention is not directed to a judicial exception without significantly more based on the following arguments:
(1) that the claimed invention is directed to a novel method of operating a gaming machine rather than rules for conducting a wagering game (Page 7);
(2) that the claimed invention provide for an operation that is more transparent to the user , while preserving the flexibility of operation to accommodate a wide variety of mathematical operations for performing an award determination (Page 8);

(4) that there is no blanket prohibition against the eligibility gaming machines and that McRO supports the patent eligibility of a means or method of producing a result (Page 9);
(5) that the claimed invention as amended is not directed to Certain Method of Organizing Human Activity because they do not describe general book keeping as noted in the rejection and do not describe a set of rules because the decision in McRO allegedly supports the patent eligibility of unconventional rules which only automate previously known tasks and allegedly not requiring those rules to enable the computer to perform a function not previously performable by a computer(Pages 10 & 11);
(6) that Patent Trail and Appeal Board decisions in Ex parte Fujisawa and Exparte Bughard support the position that improvements to underlying technology or technical fields are patent eligible (Page 11);
(7)That the integration of the claimed rules into a conventional slot machine represents the integration of the invention into a practical application and that the decision in Ex Parte Fujisawa supports the patent eligibility of the claimed invention based on the mere inclusion of a conventional slot machine(Page 12);
(8) That the decision BASCOM supports the patent eligibility of the claimed invention (page 12);
(9) that the claimed invention does not risk preemption(Bridging pages 12 & 13)


Responsive to the preceding applicant agreements as identified above the following is noted with corresponding notation:
(1)(a) The claimed invention concerns a method of operating a gaming machine including a display and a controller as tool to conduct and display a wagering game.  Wherein as noted by the courts, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).   Additionally with regards to the applicant’s argued novelty of the claimed invention, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”);
Konami Gaming Inc. v. High 5 Games, LLC  Case No. 2:14-cv-01483, 2018 WL 1020120 at *19(D.Nev. 2018), aff’d Appeal No. 2018-1723 (Fed. Cir. 2019)(Fed. Cir. R. 36).
(3)(a) the that the “multiplier meter” is an abstract element of the claimed invention presented as a numeric indicator on the display device (See Applicant’s figures 8, Element 40) and as such does not define a structural element of the claimed invention.
Accordingly, the features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).

In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  The court further supported this position in the decision with the recognition that the manner utilized to provide lip synchronization was not equivalent to the existing process utilized by human animators and thus was not the mere automation of existing process/methods on or through the use of a computer.  The courts decision in McRO accordingly does not fairly support the position that any recited methods are patent eligible without qualification as proposed.


With additional reference to McRO, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”).   With regards to the decision in McRO it was not the implementation of the rules that supported eligibility but instead the enhancement to computer functionality through enabling the same to perform a task of which computer were previously incapable of performing that supported the presence of patent eligibility consistent with MPEP §2106.05(a).  
(6)(a) While it is noted that Patent Trail and Appeal Board decisions in Ex parte Fujisawa and Exparte Bughard  are not precedential, both decisions reasonably support that improvements in technology embodied as physical devices can support patent eligibility as defined by MPEP §2106.05(a).  Notably however the mere use of a generic computer, such as the claimed “gaming 
(7)(a) As noted in the previously section, the gaming machine physically defined merely by the inclusion of a controller and display as claimed remain non-eligable for the reasons set forth by Alice “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” While the decision in Ex Parte Fujisawa is non-precedential the opinion is understood to rely on a slot machine defined as a particular device  consistent with MPEP §2106.05(b) that is not supported in the instant application.
(8)(a)  In BASCOM Global Internet Services v. AT&TMobility LLC, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements.  Specifically, when considered as an ordered combination the court identified the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user as representing a non-conventional and non-generic arrangement of the additional elements wherein such merged Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  

 (9)(a) Responsive to the applicant’s remarks on the subject of preemption, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016).  In keeping with this, MPEP 2106.04.I & 2106.07(b) notes that questions of preemption are resolved by the Alice/Mayo two-part framework including considering if there is an improvement to computer related technology in step 2A, and if the elements when considered in individually and in combination under step 2B are more than the non-conventional and non-generic arrangement of 

(10)(a)  The applicant’s remarks of this section propose that the claimed invention solve a technical problem of altering the operation of a gaming machine without changing the rules by which the gaming machine determines the payouts of a matching type game such however is respectfully non-persuasive as it merely describes the alteration of one set of abstract operational rules, without modification of another set of abstract rules governing payouts for matching type games such does not improve the functioning of the underlying computer or technology as set forth by MPEP 2106.05(a) and wherein courts have previously noted that, “Realigning and altering the display of symbols on simulated reels is the very essence of the generic slot game.” Konami Gaming Inc. v. High 5 Games, LLC  Case No. 2:14-cv-01483, 2018 WL 1020120 at *19(D.Nev. 2018), aff’d Appeal No. 2018-1723 (Fed. Cir. 2019)(Fed. Cir. R. 36).
Additionally Applicant’s argument is not persuasive because the features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is 

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715